688 N.W.2d 498 (2004)
GULLEY-REAVES
v.
BACIEWICZ.
No. 125808.
Supreme Court of Michigan.
September 16, 2004.
SC: 125808, COA: 242699.
On order of the Court, the motion for immediate consideration and the application for leave to appeal the February 10, 2004 judgment of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would remand this case to the Court of Appeals for reconsideration in light of Roberts v. Mecosta County Hospital (After Remand), 470 Mich. 679, 684 N.W.2d 711 (2004).